78 F.3d 590
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Albert Jay WRIGHT, Appellant,v.Robert Michael BELL, Head Nurse;  Lauer, Eye Doctor;  MikeShearin, Psychologist;  Angie, Nurse;  Richardson,Psychologist;  Ronald Lopez;  William Maylee;  Odell Henry;Pat Mantle;  Arthur W. Dearixon;  Michael Groose;  David J.Mercier;  Angela Pritchard, Appellees.
No. 95-2340.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 23, 1996.Filed March 1, 1996.

Before BEAM, LOKEN, and MORRIS SHEPPARD ARNOLD, Circuit Judges.
PER CURIAM.


1
Albert Jay Wright appeals the district court's1 orders granting summary judgment to defendants in his 42 U.S.C. § 1983 action, and dismissing his pendent state-law claims.   Having carefully reviewed the record and the parties' briefs, we conclude that no error of law or fact appears and that an opinion would lack precedential value.   Wright's motion for appointed counsel is denied.


2
Accordingly, we affirm.   See 8th Cir.  R. 47B.



1
 The Honorable Scott O. Wright, United States District Judge for the Western District of Missouri, adopting the report and recommendation of the Honorable William A. Knox, United States Magistrate Judge for the Western District of Missouri